 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
     DIAMOND RESORTS CORPORATION, et
10   al.,                                                  Case No.: 2:19-cv-00227-APG-NJK
11             Plaintiff(s),                                              Order
12   v.                                                              [Docket No. 48]
13   KYLE BROWN, et al.,
14             Defendant(s).
15         Pending before the Court is a stipulation to stay discovery pending resolution of
16 Defendants’ motions to dismiss. Docket No. 48; see also Docket Nos. 31, 33 (motions to dismiss).1
17 For good cause shown, the motion to stay discovery is GRANTED and discovery will be
18 STAYED until August 19, 2019. Any request to extend that date must be filed by August 5, 2019.
19 Absent an extension granted, a proposed discovery plan must be filed by August 26, 2019. In the
20 event the motions to dismiss are resolved before August 19, 2019, and the case is not terminated
21 as a result, a proposed discovery plan shall be within 14 days of the resolution of the motions.
22         IT IS SO ORDERED.
23         Dated: May 21, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
           1
            The stipulation also references Plaintiffs’ motion for preliminary injunction. The
27 pendency of the motion for preliminary injunction does not justify a delay to discovery. Cf. Kor
   Media Grp., LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013) (discussing requirement that
28 pending motion be potentially dispositive).

                                                    1
